In view of appellant's motion we have considered the bills of exception. The first complains of receiving in evidence appellant's confession. To our minds the objections urged do not appear tenable. All other bills relate to the refusal of charges upon the issue of self-defense or manslaughter. Upon self-defense the court gave a charge which was as liberal as the facts justified; and perhaps more so. We agree with counsel for appellant that it is in rare instances only where a charge upon manslaughter may properly be omitted if a charge upon self-defense is called for; but from a re-examination of the facts in evidence we are of opinion the present case furnishes one of the exceptions.
Believing our former announcement made a correct disposition of the case, the motion for rehearing is overruled.
Overruled.